DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 3/21/2022 have been accepted. Claims 1-20 are still pending. Claims 1, 8, 15, and 20 are amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 contains the term “a respective index number” which renders the claim indefinite. Since the last part of the limitations were moved up to the independent claims there are now assigned index numbers already present in the claims. Originally, when all the limitations were in claim 20, the indexes all referred to the same thing. Now that the latter half is in the independent claims and there were no other changes made to claim 20 there is some confusion as to whether or not the respective index numbers are the same as the assigned index numbers present in the independent claims. For examination purposes the respective index numbers will be construed to be the same as the assigned index numbers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robins et al. (US PGPub 2017/0199695, hereafter referred to as Robins) in view of Enokida et al. (US PGPub 2002/0060867, hereafter referred to as Enokida) in view of McWilliams et al. (US PGPub 2008/0301256, hereafter referred to as McWilliams).
Regarding claim 1, Robins teaches a computer-implemented method comprising: initializing a plurality of segments (Abstract, states that the physical capacity of each drive is divided into sets of equal sized logical splits (segments)), for each of the plurality of disk drives, identifying one or more candidate segments from the plurality of segments (Paragraphs [0077]-[0081], describe the various methods of placing the RAIDS in the network which involve selecting splits that are based on a particular criteria), wherein each combination of identified candidate segments includes one candidate segment for each of the plurality of disk drives, selecting a combination of the one or more combinations of identified candidate segments having the smallest respective segment distance variance, and storing data on the plurality of disk drives according to the selected combination of identified candidate segments (Paragraph [0078]-[0079], describe the heuristic method of placing the RAIDS which uses soft and hard rules to determine which splits to use for which RAIDs. This can involve keeping them in the same positions/split level on different devices (candidate segments from each of the plurality of disk drives) to ensure uniform seek times (also ensuring the distance variance is 0 or close to zero for the splits used for a particular RAID). While it is not explicitly stated that finding a minimum distance variance is calculated and used to place the splits, the constraints used to assign the splits to particular RAIDs does ensure a minimum distance variance of the splits is taken into account when deciding as seek time and distance are related and ensuring uniform seek time will also correlate to a similar uniformity (minimum variance) in regards to distance). Robins does not teach initializing a plurality of segment lists, each segment list of the plurality of segment lists corresponding to a respective one of a plurality of disk drives, and calculating a respective segment distance variance for one or more combinations of identified candidate segments.
Enokida teaches calculating a respective segment distance variance for one or more combinations of identified candidate segments, wherein the respective segment distance variance is calculated with respect to an average segment distance the average segment distance calculated as a total number of segments on a disk divided by a code width (Paragraph [0050], states that the standard deviation for seek times is calculated and in Paragraph [0052]-[0053] used to determine skew values (candidate segments). While not technically called segment distance variance it is equivalent as the seek time is related to the distance of a particular segment. See US Patent 5,708,632 Fig. 5, 13, and 14 and US PGPub 2004/0148543 Fig. 14 and 15 for the relation. Since the calculation is using an average, the average is going to be dependent on the number of segments present and the code width/size of the segments), selecting candidate segments based on segment distance variance (Paragraph [0052]-[0053], the standard deviations are used to determine skew values which determines the placement of tracks on the disk (candidate segments)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Robins to specifically use the segment distance variance in its calculations when placing segments as taught in Enokida so as to ensure greater precision in disk drive operations and an increased efficiency of the disk drive (Enokida, Abstract). Robin and Enokida do not teach initializing a plurality of segment lists, each segment list of the plurality of segment lists corresponding to a respective one of a plurality of disk drives.
McWilliams teaches initializing a plurality of segment lists, each segment list of the plurality of segment lists corresponding to a respective one of a plurality of disk drives (Paragraph [1198] and [1431], states that lists of pages (segments) can exist meaning they would have to be initialized. These lists can be organized into sublists based on several factors including locations on physical devices and utilization of physical devices). Since both Robins/Enokida and McWilliams teach the use of segments it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art according to known methods by modifying the teachings of Robins and Enokida to use lists to keep track of segments as taught in McWilliams so as to obtain the predictable result of initializing a plurality of segment lists, each segment list of the plurality of segment lists corresponding to a respective one of a plurality of disk drives.
Regarding claim 2, Robins, Enokida, and McWilliams teach all the limitations to claim 1. Robins further teaches wherein each segments divides the storage space of the respective disk drive into a plurality of equally sized segments (Abstract, states that the splits are of equal size). McWilliams further teaches the use of segment lists (Paragraph [1198] and [1431], as stated to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Robins, Enokida, and McWilliams teach all the limitations to claim 1. Robins further teaches wherein the plurality of disk drives are a subset of disk drives included in a redundant array of independent disks (RAID) array (Abstract, the splits are part of RAID groups that are distributed across the system). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Robins, Enokida, and McWilliams teach all the limitations to claim 1. Robins further teaches further comprising removing the one or more identified candidate segments for each respective disk drive (Paragraphs [0091]-[0096], define the various kinds of splits which include: data, spare, unassigned, and reserved. This means that splits can be considered candidates can be assigned and therefore no longer a candidate for others or reserved for another purpose which would then also have then removed from consideration). McWilliams further teaches the use of segment lists (Paragraph [1198] and [1431], as stated to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Robins teaches a storage system comprising: a plurality of disk drives (Fig. 2 and Paragraph [0059], show multiple disk drives), initializing a plurality of segments (Abstract, states that the physical capacity of each drive is divided into sets of equal sized logical splits (segments)), for each of the plurality of disk drives, identifying one or more candidate segments from the plurality of segments (Paragraphs [0077]-[0081], describe the various methods of placing the RAIDS in the network which involve selecting splits that are based on a particular criteria), wherein each combination of identified candidate segments includes one candidate segment for each of the plurality of disk drives, selecting a combination of the one or more combinations of identified candidate segments having the smallest respective segment distance variance, and storing data on the plurality of disk drives according to the selected combination of identified candidate segments (Paragraph [0078]-[0079], describe the heuristic method of placing the RAIDS which uses soft and hard rules to determine which splits to use for which RAIDs. This can involve keeping them in the same positions/split level on different devices (candidate segments from each of the plurality of disk drives) to ensure uniform seek times (also ensuring the distance variance is 0 or close to zero for the splits used for a particular RAID). While it is not explicitly stated that finding a minimum distance variance is calculated and used to place the splits, the constraints used to assign the splits to particular RAIDs does ensure a minimum distance variance of the splits is taken into account when deciding as seek time and distance are related and ensuring uniform seek time will also correlate to a similar uniformity (minimum variance) in regards to distance). Robins does not teach a storage controller comprising a processor and a memory, initializing a plurality of segment lists, each segment list of the plurality of segment lists corresponding to a respective one of a plurality of disk drives, and calculating a respective segment distance variance for one or more combinations of identified candidate segments.
Enokida teaches calculating a respective segment distance variance for one or more combinations of identified candidate segments, wherein the respective segment distance variance is calculated with respect to an average segment distance representing data spread equidistant around an entirety of a disk drive (Paragraph [0050], states that the standard deviation for seek times is calculated and in Paragraph [0052]-[0053] used to determine skew values (candidate segments). While not technically called segment distance variance it is equivalent as the seek time is related to the distance of a particular segment. See US Patent 5,708,632 Fig. 5, 13, and 14 and US PGPub 2004/0148543 Fig. 14 and 15 for the relation. Since the calculations are taking in the seek time for all segments on the disk it means it is looking at data that is spread around the entirety of the disk. Since the disks use a standardized segment size it means the segments are equidistant from each other), selecting candidate segments based on segment distance variance (Paragraph [0052]-[0053], the standard deviations are used to determine skew values which determines the placement of tracks on the disk (candidate segments)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Robins to specifically use the segment distance variance in its calculations when placing segments as taught in Enokida so as to ensure greater precision in disk drive operations and an increased efficiency of the disk drive (Enokida, Abstract). Robin and Enokida do not teach a storage controller comprising a processor and a memory and initializing a plurality of segment lists, each segment list of the plurality of segment lists corresponding to a respective one of a plurality of disk drives.
McWilliams teaches a storage controller comprising a processor and a memory (Fig. 1D an Paragraph [0078], describe the controller with a processor and processor memory), initializing a plurality of segment lists, each segment list of the plurality of segment lists corresponding to a respective one of a plurality of disk drives (Paragraph [1198] and [1431], states that lists of pages (segments) can exist meaning they would have to be initialized. These lists can be organized into sublists based on several factors including locations on physical devices and utilization of physical devices). Since both Robins/Enokida and McWilliams teach the use of segments it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art according to known methods by modifying the teachings of Robins and Enokida to use lists to keep track of segments as taught in McWilliams so as to obtain the predictable result of initializing a plurality of segment lists, each segment list of the plurality of segment lists corresponding to a respective one of a plurality of disk drives.
Regarding claims 9, 11, and 12, claims 9, 11, and 12 are the system claims associated with claims 2, 4, and 5. Since Robins, Enokida, and McWilliams teach all the limitations of claims 2, 4, and 5 and 8, they also teach all the limitations of claims 9, 11, and 12; therefore the rejection to claims 2, 4, and 5 also apply to claims 9, 11, and 12.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robins, Enokida, and McWilliams as applied to claims 1, 8, and 15 above, and further in view of Fekete et al. (US PGPub 2018/0018096, hereafter referred to as Fekete).
Regarding claim 3, Robins, Enokida, and McWilliams teach all the limitations of claim 1. Robins, Enokida, and McWilliams do not teach wherein identifying one or more candidate segments includes, for each of the plurality of disk drives, identifying one or more candidate segments having the least usage.
Fekete teaches wherein identifying one or more candidate segments includes, for each of the plurality of disk drives, identifying one or more candidate segments having the least usage (Paragraph [0062], describes the several of the factors that can be used when identifying candidate blocks which include least recently used). Since both Robins/Enokida/McWilliams and Fekete teach selecting candidates it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Robins, Enokida, and McWilliams to also take the usage of a segment into account when identifying candidates as taught in Fekete to obtain the predictable result of wherein identifying one or more candidate segments includes, for each of the plurality of disk drives, identifying one or more candidate segments having the least usage.
Regarding claim 10, claim 10 is the system claim associated with claim 3. Since Robins, Enokida, and McWilliams teach all the limitations of claims 3 and 8, they also teach all the limitations of claim 10; therefore the rejection to claim 3 also applies to claim 10.

Allowable Subject Matter
Claims 6, 7, 13, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 15-20 are allowable over the prior art.
	
	
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. The applicant argues that Enokida does not teach the amended limitations to the independent claims. Regarding claims 1 and 8, Enokida does teach calculating the variance of seek times which requires knowing the average. The amendments are just stating the calculation for the average which can be shown to be taught. Even with using seek times, the number of segments present and their code width/size is need for the calculation as this will have an effect on where on the disk the segment is located and therefore how long it will take to get to that particular segment. Therefor the rejections still hold.
Regarding claim 15, allowable material was moved from claim 20 to claim 15 to overcome the 103 rejections and the claim is considered allowable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132